Citation Nr: 1047105	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  07-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1983 to January 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran contends that he is entitled to service connection 
for sleep apnea as he believes his condition is related to his 
active duty service.  Specifically, he asserts that his current 
sleep apnea had its origin during active duty service.  

The Board notes that the Veteran's service treatment records show 
no complaints of or treatment for sleep apnea. 

As for post-service medical evidence, the record contains private 
treatment records showing a diagnosis of obstructive sleep apnea 
in December 2006. 

In addition, in June 2007 the Veteran submitted three lay 
"buddy" statements attesting to his visible tiredness and 
complaints of inability to sleep in service. 

VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: contains competent evidence 
that the claimant has a current disability, or persistent 
recurrent symptoms of a disability; and establishes that the 
Veteran suffered an injury or disease in service; indicates that 
the claimed disability or symptoms may be associated with the 
established injury or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 
(2006).

Under the circumstances, the Board finds that the duty to assist 
set forth at 38 C.F.R. § 3.159 requires that the Veteran be 
scheduled for a VA examination in response to his claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature and 
etiology of the Veteran's sleep apnea.  The 
claims folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion as to whether there 
is a 50 percent or better probability that 
the Veteran's sleep apnea originated during 
active service or is otherwise etiologically 
related to the Veteran's active service.  For 
the purposes of the opinion, the examiner 
should presume that the Veteran is a credible 
historian.

A complete rationale for all opinions 
expressed must be provided.

2.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

3.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for sleep apnea in light of all 
pertinent evidence and legal authority.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished to 
the Veteran and his representative and they 
should be afforded the requisite opportunity 
to respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

